PER CURIAM.
This proceeding was initiated under the provisions of chapter 175, Laws of 1923, for the purpose of excluding a portion of the independent school district of the town of Revillo and creating a common school district out of the portions so excluded.
A petition sufficient on its face to give the court jurisdiction to proceed with the matter as provided by section 1 of said chapter 175, of the Laws of 1923, was filed1 with the clerk of courts of Grant county. An order was made fixing the time and place for the hearing of the said matter, at which time and place the court took evidence on behalf of the parties concerned. Findings of fact, conclusions of law, and judgment were favorable to the petitioners, a motion for new trial was denied, and the defendants appeal.
This court recently had occasion to consider the law relating to the severance of territory from an independent school district in the matter of Grenville Ind. School Dist. (S. D.) 234 N. W. 763, where somewhat similar issues were involved. We have examined the record herein with care, and find no prejudicial error.
The judgment and order appealed from are affirmed.
All the Judges concur.